NO. 07-06-0257-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 OCTOBER 4, 2007
                          ______________________________

                     WILLIAM CASSIDY WEAVERS, APPELLANT

                                             V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

             FROM THE 64TH DISTRICT COURT OF SWISHER COUNTY;

         NO. A3691-0203; HONORABLE ROBERT W. KINKAID, JR., JUDGE
                     _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      Appellant, William Cassidy Weavers appeals from a judgment revoking community

supervision and imposing sentence pursuant to a conviction for driving while intoxicated.

We affirm.


      Appellant pled guilty to the offense of driving while intoxicated, a third degree felony,

on March 27, 2002, and was sentenced to seven years confinement in the Institutional

Division of the Texas Department of Criminal Justice; however, pursuant to a plea

agreement, the trial court probated the sentence and placed appellant on community
supervision for seven years. On March 29, 2006, the State filed a motion to revoke

appellant’s community supervision alleging that appellant had committed three violations

of his community supervision. After a hearing on June 12, 2006, the trial court found the

allegations true, revoked appellant’s community supervision, and ordered appellant to

serve the seven year sentence in the Institutional Division of the Texas Department of

Criminal Justice.


       Appellant filed his notice of appeal contending that (1) the trial court abused its

discretion in revoking appellant’s community supervision because the evidence was

insufficient to support the trial court’s determination and, (2) that the revocation of his

community supervision constituted a denial of appellant’s right to due process under the

United States and Texas Constitutions.


       In the present case, the State alleged three violations of community supervision by

appellant: (1) commission of a new offense against state law; (2) failure to perform

community service hours as required by the order placing appellant on community

supervision; and (3) operation of a motor vehicle without an ignition interlock device. At

the revocation hearing, appellant pled true to each of the allegations.


       A trial court’s determinations during revocation hearings are reviewed for an abuse

of discretion. See Jackson v. State, 645 S.W.2d 303, 305 (Tex.Crim.App. 1983).             An

appellant's plea of true, standing alone, is sufficient to support the revocation of community

supervision. See Cole v. State, 578 S.W.2d 127, 128 (Tex.Crim.App. 1979). To meet the

requirements of due process, the final revocation of community supervision must be


                                              2
preceded by a hearing, where the defendant is entitled to written notice of the claimed

violations of his community supervision, disclosure of the evidence against him, an

opportunity to be heard in person and to present witnesses and documentary evidence,

a neutral hearing body, and a written statement by the fact finder as to the evidence relied

on and the reasons for revoking community supervision. See Ex parte Carmona, 185
S.W.3d 492, 495 (Tex.Crim.App. 2006). A trial court denies appellant due process if it

arbitrarily refuses to consider the entire range of punishment for an offense or if it refuses

to consider the evidence and imposes a predetermined punishment. Jefferson v. State,

803 S.W.2d 470, 471 (Tex.App.–Dallas 1991, pet. ref’d).


       Considering that appellant pled true to all three violations, where any one of the

violations would be sufficient to revoke appellant’s community supervision, we conclude

that the trial court did not abuse its discretion in making affirmative findings that the

evidence was sufficient to prove by a preponderance of the evidence that appellant had

violated his community supervision. See Cole, 578 S.W.2d at 128.                We overrule

appellant’s first issue.


       Next, appellant contends that the trial court did not consider mitigating evidence and

predetermined appellant’s punishment. Appellant contends that the trial court’s comments

that “I thought . . . I had given you my best speech . . . about people on felony DWI

probation. . . I have never seen anybody get as many breaks as you seem to have

received” demonstrate that the trial court was biased and had predetermined to revoke

appellant’s community supervision and sentence him to the maximum sentence available.

Appellant contends that he was denied due process because he was not afforded a neutral

                                              3
hearing body. See Ex parte Carmona, 185 S.W.3d at 495. However, the trial court also

stated, “based upon the evidence presented, and your plea as entered, . . . the probation

previously granted to you is hereby revoked.” Further, the comments appellant complains

of were made after appellant, his mother, step-grandmother, and friend testified on

appellant’s behalf. Additionally, appellant has not shown, by record reference, that the trial

court disregarded the witnesses’ testimony. Finally, the trial court’s references to previous

admonishments and warnings given to appellant, without further evidence of bias, do not

demonstrate that the trial court predetermined appellant’s sentence. See Brumit v. State,

206 S.W.3d 639, 645 (Tex.Crim.App. 2006) (warning alone insufficient to conclude trial

court predetermined sentence); See also Prater v. State, No. 07-06-0373-CR, 2007 WL
911836, *1 (Tex.App.–Amarillo March 27, 2007, no pet. h.) (mem. op., not designated for

publication). Absent a clear showing of bias, a trial court's actions will be presumed to

have been correct. Brumit, 206 S.W.3d at 645. We conclude that the trial court did not

deny appellant due process by revoking appellant’s community supervision. We overrule

appellant’s second issue.


                                         Conclusion


       For the foregoing reasons, we affirm the trial court’s revocation of appellant’s

community supervision.


                                           Mackey K. Hancock
                                               Justice


Do not publish.


                                              4